16-10992-dsj    Doc 6422      Filed 04/30/21 Entered 04/30/21 11:51:29             Main Document
                                           Pg 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK


Chapter 11

In re:                                                                Case No. 16-10992-smb
SunEdison, Inc. et al.                                                (Jointly Administered)
       Reorganized Debtors

             POST CONFIRMATION QUARTERLY OPERATING REPORT
                    FOR THE PERIOD ENDED MARCH 31, 2021

REORGANIZED
DEBTORS’ ADDRESS:                     SunEdison, Inc.
                                      2 City Place Drive, Suite 200
                                      Saint Louis, Missouri 63141

REORGANIZED
DEBTORS’ ATTORNEYS:                   Togut, Segal & Segal LLP
                                      One Penn Plaza, Suite 3335
                                      New York, New York 10119

DISBURSEMENTS (IN THOUSANDS):                                                $   See Page 3
FOR THE PERIOD ENDED MARCH 31, 2021




REPORT PREPARER:              SUNEDISON, INC.

The undersigned, having reviewed the attached report and being familiar with the Reorganized
Debtors’ financial affairs, verifies under penalty of perjury, that the information contained herein
is complete, accurate, and truthful to the best of my knowledge.



________________________________

Jeffrey F. Winnick
Senior Vice President and Chief Financial Officer
16-10992-dsj    Doc 6422     Filed 04/30/21 Entered 04/30/21 11:51:29           Main Document
                                          Pg 2 of 3



BACKGROUND

On April 21, 2016, SunEdison, Inc. and 25 affiliated debtors (collectively, the "Debtors") each
filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (the
“Chapter 11 Cases”), in the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”). The Debtors' cases were jointly administered under Case No. 16-
10992. Additional affiliates have subsequently filed voluntary petitions for relief under Chapter
11 of the United States Bankruptcy Code. On July 28, 2017, the Bankruptcy Court entered an
order (Docket No. 3735) confirming the Debtors’ Second Amended Joint Chapter 11 Plan (the
“Plan”). The Effective Date (as defined in the Plan) of the Plan occurred on December 29, 2017,
and, as a result, the Plan has been substantially consummated.

This Post Confirmation Operating Report covers the period between January 1, 2021 through and
including March 31, 2021 (the “QOR”). The QOR is unaudited, is limited in scope, covers a
limited time period, and has been prepared solely for complying with the post-confirmation
quarterly reporting requirements for Chapter 11 debtors as required by the Office of the United
States Trustee for the Southern District of New York and the Bankruptcy Court. This QOR is not
intended to be relied upon as a complete description of the Debtors, their business, results of
operations, prospects, assets or liabilities. This QOR does not include all the information and
footnotes required by generally accepted accounting principles for complete financial statements.
Therefore, there can be no assurance that any consolidated financial information presented herein
is complete and readers are strongly cautioned not to place undue reliance on this QOR. This QOR
should be read in conjunction with the Debtors’ previously filed monthly operating reports.

Notwithstanding any indications of value that may be contained in the Plan or this QOR, no
assurance can be given as to the ultimate value that may be ascribed to the Debtors’ various
prepetition liabilities and other securities. The Company cannot predict what the ultimate value
of any of its or the other Debtors’ securities may be.

Additional information about the Chapter 11 Cases is available on the internet at
www.sunedison.com/restructuring.html. Court filings and claims information are available at
https://cases.primeclerk.com/sunedison/Home-Index.

The Debtors’ reserve the right to amend this QOR from time to time as may be necessary or
appropriate.




                                               2
  16-10992-dsj         Doc 6422        Filed 04/30/21 Entered 04/30/21 11:51:29                Main Document
                                                    Pg 3 of 3


                                           Schedule of Cash Disbursements

                                                                         Disbursements for
                                                                        the period between
                                                                       January 1, 2021 and
              Legal Entity                           Case Number          March 31, 2021     Quarterly Fees Owed
EVERSTREAM HOLDCO FUND I, LLC                       081-16-12058       $                -   $               325.00
SUNEDISON, INC., ET AL.,                            081-16-10992       $       4,163,061.93           *
Total                                                                                       $               325.00


* - Amount of quarterly fees owed is currently being disputed by the Debtors.




                                                            3
